Citation Nr: 1721228	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent disabling from April 20, 2004 to May 17, 2012 for service-connected arthritic changes of the thoracolumbar spine (hereinafter "back disability").

2.  Entitlement to an increased rating in excess of 20 percent disabling from May 17, 2012 to July 9, 2016, and in excess of 40 percent disabling thereafter, for a service-connected back disability.

3.  Entitlement to a separate initial compensable evaluation prior to May 17, 2012 for service-connected left lower extremity radiculopathy.

4.  Entitlement to a separate initial compensable evaluation prior to May 17, 2012 for service-connected right lower extremity radiculopathy.

5.  Entitlement to an initial evaluation in excess of 20 percent, from May 17, 2012, for service-connected radiculopathy of the left lower extremity.

6.  Entitlement to an initial evaluation in excess of 10 percent prior to July 9, 2016, and in excess of 20 percent thereafter, for service-connected radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1981 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part, assigned a 10 percent disability rating for the service-connected back disability.  In November 2012, a rating decision granted separate evaluations for bilateral lower extremity radiculopathy, effective May 17, 2012.  Although the Veteran did not formally file a notice of disagreement, the Veteran's service-connected back disability was already on appeal.  As lumbar radiculopathy is part and parcel of the increased rating claim for the Veteran's back disability already on appeal, the Board will consider the entire increased rating period to determine if entitlement to a compensable rating occurred at any time during the rating period prior to the May 17, 2012, effective date and whether a higher rating is warranted for either lower extremity, at any point during the appeal period.  38 C.F.R. § 4.71, General Rating Formula, Note 1.

A claim for a total rating based on individual unemployability (TDIU) due to service connected disability is also part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran filed a September 2012 claim for TDIU, which was granted in an unappealed July 2013 Rating Decision.  To the extent that the Veteran indicated that his back disability interfered with his ability to obtain employment, the Board notes that the issue of entitlement to a TDIU was bifurcated and separately adjudicated by the RO in the unappealed July 2013 rating decision.  Further, the Veteran claimed the combination of his service-connected disabilities prevented him from obtaining gainful employment, not solely the back disability currently on appeal.  See April 2013 Statement in Support of Claim.  Bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  As the Veteran did not appeal this decision, further consideration by the Board of entitlement to a TDIU under Rice is not warranted.

In April 2016, the Veteran testified before the undersigned Veteran's Law Judge (VLJ).  A copy of the hearing transcript has been associated with the Veteran's electronic claims file.  The appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In May 2016, the Board remanded the Veteran's appeal for an increased rating for the service-connected back disability for additional development.  On remand, the requested actions were completed by the AOJ with no further action necessary to comply with the Board's remand directives; therefore, the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board remand is included in the Duties to Notify and Assist section below.


FINDINGS OF FACT

1.  Prior to May 17, 2012, the Veteran's back disability manifested by pain and limitation of flexion of the thoracolumbar spine to, at most, 80 degrees with pain.

2.  From May 17, 2012 to July 9, 2016, the Veteran's back disability manifested by pain and limitation of flexion of the thoracolumbar spine to, at most, 60 degrees.

3.  At no point during the appeal period, did the Veteran have unfavorable ankylosis of the entire thoracolumbar spine.

4.  A May 2011 VA MRI diagnosed the Veteran with lumbar radiculopathy.

5.  The Veteran's left lower extremity lumbar radiculopathy is not manifested by moderately severe incomplete paralysis of the sciatic nerve.

6.  Prior to July 9, 2016, the Veteran's left lower extremity lumbar radiculopathy was not manifested by moderate incomplete paralysis of the sciatic nerve.

7.  After July 9, 2016, the Veteran's left lower extremity lumbar radiculopathy is not manifested by moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to May 17, 2012, the criteria for a disability rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1137, 1155 (2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2016).

2.  From May 17, 2012 to July 9, 2016, the criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1137, 1155 (2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2016).

3.  From July 9, 2016, the criteria for a disability rating in excess of 40 percent for a lumbar spine have not been met.  38 U.S.C.A. § 1137, 1155 (2014); 
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2016).

4.  The criteria for a separate initial compensable evaluation from May 31, 2011, but no earlier, for the grant of service connection for radiculopathy of the left lower extremity has been met.  38 U.S.C.A. §§ 5103 (a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2016).

5.  The criteria for a separate initial compensable evaluation from May 31, 2011, but no earlier, for the grant of service connection for radiculopathy of the right lower extremity has been met.  38 U.S.C.A. §§ 5103 (a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102 , 3.155, 3.157, 3.400 (2016).

6.  The criteria for an initial disability rating in excess of 20 percent, for radiculpathy of the left lower extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for an initial disability rating in excess of 10 percent, for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2016).

8.  The criteria for a disability rating in excess of 20 percent for radiculopathy of the right lower extremity for the period beginning  July 9, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Veteran's claim concerns the proper disability ratings to be assigned to his service-connected back disability and arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

The Veteran underwent VA examinations in September 2008, May 2012, April 2013, and September 2016, to obtain medical evidence regarding the nature and severity of the disability.  The Board finds that collectively, the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions were provided as the nature, etiology, and severity of the diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In compliance with the May 2016 remand, the Veteran underwent a VA spine examination in September 2016.  Therefore, the Board finds that the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

The Board notes that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, the Board carefully considered whether a remand to ensure compliance was necessary.  To the extent that examination findings of record relative to the low back are not completely in compliance with Correia, the Board finds that remand for additional examination would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Current examination findings would not be useful in adjudicating the ratings assigned for the rating period prior to July 2016 and any retrospective opinion would merely impose additional burdens on VA with no benefit flowing to the Veteran, as VA would be asking an examiner to resort to speculation as to what motion, in weight-bearing and nonweight-bearing, was prior to July 2016.  For the rating period from July 2016, the Veteran is in receipt of the maximum schedular rating assignable for functional impairment comparable to favorable ankylosis of the lumbar spine, and the evidence of record is sufficient to establish that functional impairment comparable to unfavorable ankylosis of the thoracolumbar spine does not exist on active range of motion on weight bearing.  There is no indication of record that passive range of motion findings, or range of motion findings on nonweight bearing, would be more limited so as to warrant remand for additional examination.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

The Veteran contends that the back disability warrants a higher rating evaluation throughout the appeal period.  The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

The May 2012 VA examiner indicated the Veteran had Intervertebral disc syndrome (IVDS) as such, the Board find the Veteran's service-connected back disability is more appropriately rated under Diagnostic Codes 5242-5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the first four digits, 5242, represent the diagnostic used to rate Degenerative Arthritis of the Spine.  The second four digits after the hyphen, 5243, represent the diagnostic code for rating IVDS.

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 
38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under the rating schedule, IVDS (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243. 

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, combined ranges of motion of the entire cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 
	
A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 
38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  In this case, the November 2012 rating decision granted service-connection for radiculopathy of the bilateral lower extremities, and assigned an initial 20 percent disability rating for the right lower extremity and a 10 percent rating for the left lower extremity, effective May 17, 2012.  In a November 2016 Rating Decision, the right lower extremity lumbar radiculopathy was increased to 20 percent, effective July 9, 2016.  The respective ratings for radiculopathy were under Diagnostic Code 8520.

Radiculopathy of the lower extremities is rated based on the degree of paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, DC 8520.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, which contemplates foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See Id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, will be that equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Increased Rating for Back Disability

The Veteran asserts that the lumbar spine disability was more disabling than reflected by the 10 percent rating prior to May 17, 2012, more disabling than the 20 percent prior to July 9, 2016, and is more disabling than the 40 percent rating thereafter.  By way of history, the Board granted service connection for the back disability in April 2011.  In an April 2011 Rating Decision, the AOJ assigned a 10 percent rating for the service-connected back disability, effective April 20, 2004.  The Veteran appealed the initial evaluation of the back disability but did not disagree with the effective date.  In a July 2012 Rating Decision, an evaluation of 20 percent was assigned effective May 17, 2012.  In September 2012, the Veteran perfected his appeal.  During the pendency of the appeal, a November 2016 rating decision granted an increased rating to a 40 percent evaluation effective July 9, 2016.  Despite the grant of the increased evaluations, the Veteran has not been awarded the highest possible evaluation for all periods.  As a result, he is presumed to be seeking the maximum possible evaluation and the issues remain on appeal, as the Veteran has not indicated satisfaction with the 40 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

Prior to May 17, 2012

As noted above, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, combined ranges of motion of the entire cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Private treatment records show in July 2003, the Veteran reported low back pain and was NSAID's and Tylenol.  In August 2008, a VA x-ray showed mild degenerative changes in the lower lumbar spine with minimal retrolisthesis of L4 on L5.

In September 2008, the Veteran underwent a VA examination to determine the etiology and severity of his back disability.  The Veteran reported constant pain without radicular pain.  He reported flare-ups one to two times per month with increased pain.

On examination, forward flexion was 45 degrees without pain and 80 degrees with pain.  Extension was 10 degrees with no significant pain and lateral flexion and rotation of 20 degrees respectively.  Diagnostic testing showed sacralization of the fifth lumbar vertebra, with advanced diskogenic disease and degenerative facet arthropathy at L4-5.

In June 2010, the Veteran underwent a private MRI, that showed large focal central disc extrusion at L4-L5 where mild retrolisthesis was present.  In July 2010, private treatment notes indicate the Veteran continued to report low back pain.  On examination, the Veteran had tenderness in the right lumbar paraspinal area and his movement was mildly restricted in all directions.

In January 2011, the Veteran reported severe low back pain.  A private examiner conducted range of motion testing that showed forward flexion to 80 degrees and a negative straight leg test bilaterally.  The Veteran did not use any assistive devices to ambulate and was able to lift 20 pounds occasionally, 10 pounds frequently, and stand or walk 6 hours during an 8-hour workday.

In March 2011, the Board granted service connection for a low back disorder.  In an April 2011 Rating Decision, the AOJ assigned a 10 percent rating for a back disability, effective April 20, 2004, the date of the Veteran's original claim.  In April 2011, the Veteran filed a timely Notice of Disagreement with the assigned rating for the service connected back disability.

A May 2011 VA MRI showed focal disc extrusion at L4-L5 that was not causing significant central stenosis or nerve root encroachment.  The Veteran was diagnosed with lumbar radiculopathy.

Private treatment records from July 2011 showed the Veteran complained of constant midline low back pain with radiation into the left buttock and occasionally down the left leg.  The Veteran reported pain of 7 out-of-10.

On examination, the Veteran had tenderness and moderately restricted movement in all direction, with pain in all directions.  He had normal strength and tone with a positive straight leg test in the left and tension signs present.  The private physician diagnosed the Veteran with lumbar sprain and strain as a result of his work-related right knee injury.

A July 2011 x-ray of the Veteran's lumbar spine showed no fractures, normal alignment with a lordotic curve, and no degenerative disc changes.  In November 2011, the Veteran received a lumbar epidural steroid injection.

Here, the preponderance of the evidence shows that prior to May 17, 2012, the symptoms of the Veteran's back disability do not more clearly approximate the criteria for a 20 percent rating.  During the September 2008 VA examination, the Veteran reported constant pain without radicular pain.  On examination, forward flexion was 45 degrees without pain and 80 degrees with pain.  Extension was 10 degrees with no significant pain and lateral flexion and rotation of 20 degrees respectively.  Diagnostic testing showed sacralization of the fifth lumbar vertebra, with advanced diskogenic disease and degenerative facet arthropathy at L4-5.  Repetitive motion testing was uncomfortable for the Veteran, but did not increase functional impairment.

Further, the findings of the September 2008 VA examination are consistent with the January 2011 private examination.  The private examiner conducted range of motion testing that also showed forward flexion to 80 degrees and a negative straight leg test bilaterally.  The Veteran's reports of radiating pain are addressed in the Radiculopathy section below.

The Board has considered whether a disability rating higher than 10 percent for the lumbar spine disability is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  However, even considering pain and flare-ups, the preponderance of the evidence does not support a finding that prior to May 17, 2012, the Veteran had forward flexion of the thoracolumbar spine 60 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  During the September 2008 VA examination, the Veteran showed no decreased range of motion after repetitive testing and at no point during the appeal period has the Veteran shown ankylosis of the spine.  To the extent to which the September 2008 VA examination report and Veteran suggest that he had pain throughout all ranges of motion, the Court has clearly indicated that painful motion does not equate to limited motion.  Mitchell, 25 Vet. App. at 41.  In fact, the Court considered the argument that pain throughout all ranges should warrant the maximum rating and found that the "Secretary has persuasively argued that such an interpretation would lead to absurd results."  Id. at 43.  Indeed, nothing in the caselaw supports the contention that a Veteran should be given maximum disability ratings simply because he may experience pain throughout the range of motion.  Id. at 43.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance to constitute a functional loss and it is the presence of this functional loss that is the relevant question in assigning disability ratings.  Id.  As explained above, although there may be pain on all movement, there is no objective evidence that the Veteran's pain results in additional functional loss that would warrant an increased schedular rating during this time period.  Thus, any additional limitation due to pain does not more nearly approximate a finding of flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.45 , 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Moreover, while the evidence does establish that the Veteran suffers from degenerative disc disease, a higher evaluation is not warranted under Diagnostic Code 5243.  Specifically, the record does not show that at any point prior to May 2012 the Veteran had incapacitating episodes totaling at least four weeks during a 12 month period as contemplated by the regulations because he did not require bed rest prescribed by a physician.

Increased ratings based upon separate neurological disabilities related to the lumbar spine are addressed in the Radiculopathy and Other Neurological Symptoms
sections below.

In sum, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the Veteran's lumbar spine disability for the period of appeal from April 20, 2004 to May 17, 2012 and the appeal is denied.  As a preponderance of the evidence is against the award of an increased evaluation for this period of the appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

May 17, 2012 to July 9, 2016 

As noted above, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

In May 2012, the Veteran underwent a VA examination to determine the severity of the service-connected back disability.  The Veteran reported constant pain in the low back that radiated into both legs.  Range of motion testing was conducted on the Veteran's lumbar spine and revealed flexion of 70 degrees with painful motion at 70 degrees and extension of 20 degrees with painful motion beginning at 20 degrees.  Repetitive motion testing was conducted and revealed no change in range of motion.  Straight leg tests were positive bilaterally, and the Veteran had mild radiculopathy in the right leg and moderate radiculopathy in the left leg.  The VA examiner indicated the Veteran had Intervertebral disc syndrome (IVDS), but had no incapacitating episodes requiring doctor-prescribed bed rest in the past 12 months.

In April 2013, the Veteran underwent a VA examination to determine the severity of his service-connected back disability.  The VA examiner diagnosed the Veteran with degenerative, arthritic, changes of the lumbar spine with decreased mobility, lumbar radiculopathy, left lower extremity, and lumbar radiculopathy, right lower extremity.  The Veteran described flare-ups with increased pain in the lower back, numbness in the right foot, and shooting pain down the left leg.  

Range of motion testing of the lumbar spine was conducted, and revealed flexion of 60 degrees, with pain at 60 degrees, and extension of 15 degrees, with pain at 15 degrees.  Repetitive motion testing was conducted and the Veteran's range of motion was unchanged.  The Veteran had muscle spasms, but no altered gait or muscle atrophy due to his back disability.  The Veteran reported no incapacitating episodes in the 12 months prior due to IVDS.

The Board has considered whether a disability rating higher than 20 percent is warranted for the period of May 12, 2012 to July 9, 2016, based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  Although the Veteran's symptoms included pain on movement and flare-ups the May 2012 VA examination report indicates that the Veteran had forward flexion to at least 70 degrees even after three repetitions of repetitive-use testing.  In sum, even considering the effects of pain, the Veteran retained ranges of motion in the thoracolumbar spine.  In other words, any additional limitation due to pain does not more nearly approximate a finding of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the 20 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination for this period of the appeal.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A higher rating is not warranted under Diagnostic Code 5243.  Although the Veteran was found to have IVDS, there is no medical evidence of incapacitating episodes having a total duration of at least four weeks, or physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

Increased ratings based upon separate neurological disabilities related to the lumbar spine are addressed in the Radiculopathy and Other Neurological Symptoms
sections below.

In sum, the preponderance of the evidence is against the award of a rating in excess of 20 percent for the Veteran's lumbar spine disability for the period of appeal from May 12, 2012 to July 9, 2016 and the appeal is denied.  As a preponderance of the evidence is against the award of an increased evaluation for this period of the appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

After July 9, 2016

As above, the rating schedule provides for a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  However, medical testing throughout the entire appeal period has been negative for ankylosis of the thorocolumbar spine.

In July 2016, the Veteran underwent a VA examination to determine the severity of his service-connected back disability.  The Veteran reported no flare-ups and no loss of functional use on repetitive movement.

The Veteran had forward flexion to 30 degrees and extension to 10 degrees.  Repetitive testing did not affect the Veteran's range of motion.  He had evidence of pain on weight bearing and muscle spasms, guarding, and localized tenderness.  There was no ankylosis of the spine.

VA treatment notes from 2015 and 2016 showed the Veteran continued to report back pain, at times severe.  The Veteran also continued to fill prescriptions for his VA prescribed pain medications.  In November 2016, the AOJ increased the Veteran's rating for his back disability to 40 percent, effective July 9, 2016, the date of the VA examination.

The Board has considered whether a disability rating higher than 40 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  Although the Veteran's symptoms included pain on movement and flare-ups the July 2016 VA examination report indicates that the Veteran had forward flexion to at least 30 degrees even after three repetitions of repetitive-use testing.  In sum, even considering the effects of pain, the Veteran retained ranges of motion in the thoracolumbar spine.  In other words, any additional limitation due to pain does not more nearly approximate a finding of unfavorable ankylosis of the entire thoracolumbar spine.  There is no evidence that the entire spine was fixed in flexion or extension, or that one or more of the following occurred: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Accordingly, the 40 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination for this period of the appeal.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 40 percent for the Veteran's back disability for the time period of the appeal. 

A higher rating is not warranted under Diagnostic Code 5243.  Although the Veteran was found to have IVDS, there is no medical evidence of incapacitating episodes having a total duration of at least six weeks, or physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

Increased ratings based upon separate neurological disabilities related to the lumbar spine are addressed in the Radiculopathy and Other Neurological Symptoms
sections below.

In sum, the preponderance of the evidence is against the award of a rating in excess of 40 percent for the Veteran's lumbar spine disability for the period of appeal from July 9, 2016, and the appeal is denied.  As a preponderance of the evidence is against the award of an increased evaluation for this period of the appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 
38 C.F.R. §§ 4.3, 4.7.

Increased Ratings for Radiculopathy

In March 2011, the Board granted service connection for a back disability.  In an April 2011 Rating Decision, the AOJ assigned a 10 percent rating for the back disability, effective April 20, 2004, the date of the Veteran's original claim.  In April 2011, the Veteran filed a timely Notice of Disagreement with the assigned rating for the service connected back disability.  Because the Veteran appealed the initial assigned rating, the Board finds that the neurological manifestations of the back disability, including radiculopathy, are part and parcel of the increased rating claim.

Left Lower Extremity

As above, radiculopathy of the lower extremities is rated based on the degree of paralysis of the sciatic nerve.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.

In September 2008, the Veteran underwent a VA examination to determine the etiology and severity of his back disability.  The Veteran reported no radicular pain.

In January 2011, the Veteran reported severe low back pain.  A private examiner conducted range of motion testing that showed forward flexion to 80 degrees and a negative straight leg test bilaterally.

A May 2011 VA MRI showed focal disc extrusion at L4-L5 that was not causing significant central stenosis or nerve root encroachment.  The Veteran was diagnosed with lumbar radiculopathy.

Private treatment records from July 2011 showed the Veteran complained of constant midline low back pain with radiation into the left buttock and occasionally down the left leg.

On examination, the Veteran had tenderness and moderately restricted movement in all direction, with pain in all directions.  He had normal strength and tone with a positive straight leg test in the left and tension signs present.  The private physician diagnosed the Veteran with lumbar sprain and strain as a result of his work-related right knee injury.

In an October 2011 VA treatment note, the Veteran continued to report left leg radiculopathy.

In May 2012, the Veteran underwent a VA examination to determine the severity of the service-connected back disability.  The Veteran reported constant pain in the low back that radiated into both legs.  Straight leg tests were positive bilaterally, and the Veteran had moderate radiculopathy in the left leg.  In the left lower extremity, the Veteran reported moderate constant pain, moderate intermittent pain, severe paesthesias, and severe numbness.  The VA examiner found the Veteran had moderate radiculopathy of the left lower extremity.

In November 2012, the AOJ granted service connection for lumbar radiculopathy, left lower extremity, evaluated at 20 percent disabling.  The effective date assigned was May 17, 2012.

January 2013 private treatment notes show the Veteran continued to report low back pain with right foot numbness.  The Veteran was prescribed Morophine and hydrocodone for the pain.

In April 2013, the Veteran underwent a VA examination to determine the severity of his service-connected back disability.  The VA examiner diagnosed the Veteran with degenerative, arthritic, changes of the lumbar spine with decreased mobility, lumbar radiculopathy, left lower extremity, and lumbar radiculopathy, right lower extremity.  The Veteran described flare-ups with increased pain in the lower back and shooting pain down the left leg.  A straight leg test was positive bilaterally and the Veteran reported mild intermittent pain, parathesias, and numbness of the lower extremities, bilaterally.  The VA examiner indicated the Veteran's lower extremity radiculopathy was mild, bilaterally.

In July 2016, the Veteran underwent a VA examination to determine the severity of his service-connected back disability.  A straight leg test was negative bilaterally.  The Veteran reported no pain, paresthesias, or numbness in the left lower extremity.  The VA examiner indicated the Veteran's left lower extremity was not affected by radiculopathy.

As an initial matter, the Board finds that the Veteran is entitled to a separate initial compensable rating for the Veteran's service connected radiculopathy, left lower extremity from May 31, 2011.  Specifically, the May 2011 VA MRI diagnosed the Veteran with lumbar radiculopathy.  Shortly after the MRI, in July 2011, the Veteran reported low back pain with radiation into the left buttock and occasionally down the left leg.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran's effective date for service connection for radiculopathy, left lower extremity should be May 31, 2011.

The Board also finds the currently assigned 20 percent for radiculopathy is appropriate for the entire appeal period, from May 31, 2011.  The Veteran has consistently reported numbness and pain that radiate into the left leg.  The May 2012 VA examiner indicated that the Veteran presented with moderate radiculopathy symptoms in the left lower extremity.  Subsequent examinations have found the Veteran had mild or no radiculopathy symptoms in the left lower extremity.  However, the record as a whole, including the Veteran's reports of numbness more closely approximate a moderate impairment rather than moderately severe.  The Veteran's recent reports of no pain or mild intermittent pain, parathesias, and numbness of the lower extremities, in the left lower extremity do not overall represent a moderately severe level.

Right Lower Extremity

As above, radiculopathy of the lower extremities is rated based on the degree of paralysis of the sciatic nerve.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.

In September 2008, the Veteran underwent a VA examination to determine the etiology and severity of his back disability.  The Veteran reported no radicular pain.

In January 2011, the Veteran reported severe low back pain.  A private examiner conducted range of motion testing that showed forward flexion to 80 degrees and a negative straight leg test bilaterally.

In a January 2011 physical therapy note, the Veteran reported back pain with occasional radiation into the right lower extremity.  In a February 2011 physical therapy note, the Veteran reported low back pain, occasionally radiating down the right lower extremity.

A May 2011 VA MRI showed focal disc extrusion at L4-L5 that was not causing significant central stenosis or nerve root encroachment.  The Veteran was diagnosed with lumbar radiculopathy.

In May 2012, the Veteran underwent a VA examination to determine the severity of the service-connected back disability.  The Veteran reported constant pain in the low back that radiated into both legs.  Straight leg tests were positive bilaterally.  In the left lower extremity, the Veteran reported mild constant pain, mild intermittent pain, with no parathesisas, or numbness.  The VA examiner found the Veteran had mild radiculopathy of the right lower extremity.

In November 2012, the AOJ granted service connection for lumbar radiculopathy, right lower extremity, evaluated at 10 percent disabling.  The effective date assigned was May 17, 2012.

January 2013 private treatment notes show the Veteran continued to report low back pain with right foot numbness.  The Veteran was prescribed Morphine and hydrocodone for the pain.

In July 2016, the Veteran underwent a VA examination to determine the severity of his service-connected back disability.  Straight leg tests were negative bilaterally.  The Veteran reported mild intermittent pain, moderate paresthesisas, and no numbness in the right lower extremity.  The VA examiner indicated the Veteran's radiculopathy was moderate in the right lower extremity.

In November 2016, the Veteran's lumbar radiculopathy, right lower extremity was increased to 20 percent, effective July 9, 2016, the date of the Veteran's VA examination.

As with the left leg, the Board finds that the Veteran is entitled to a separate initial compensable rating for the Veteran's service connected radiculopathy, right lower extremity from May 31, 2011.  In January 2011, the Veteran began to report occasional radiation into the right lower extremity.  A May 2011 VA MRI confirmed a diagnosis of lumbar radiculopathy.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran's effective date for service connection for radiculopathy, right lower extremity should be May 31, 2011.

The Board next finds for the period of May 31, 2011 to July 9, 2016, the Veteran's radiculopathy, right lower extremity was appropriately rated at 10 percent disabling, representative of a mild level of impairment.  Specifically, during this period, the Veteran began by reporting intermittent radiation down the right leg.  In May 2012, the Veteran reported mild constant pain, mild intermittent pain, with no parathesisas, or numbness and a VA examiner found the Veteran's level of impairment due to the right leg radiculopathy was mild.

Turning to the rating period following July 9, 2016, the Board finds that the assigned 20 percent disability rating is appropriate.   Specifically, at the July 2016 VA examination, the Veteran reported mild intermittent pain, moderate paresthesisas, and no numbness in the right lower extremity.  The VA examiner indicated that the Veteran had moderate symptoms of radiculopathy in the right lower extremity.  At no point during the appeal period has the Veteran reported moderately severe symptoms of radiculopathy in the right lower extremity or any neurological deficiencies that would be best represented by a moderately severe rating.


Other Neurological Symptoms

The record does not support a separate rating for any additional neurological disabilities during any period of the appeal.  The record contains no evidence of bowel or bladder abnormalities that result from the Veteran's service-connected back disability.  The Veteran has also had no surgeries on the back that would produce a scar warranting a separate evaluation.  Accordingly separate evaluations are not warranted for any other neurological conditions.

Other Considerations

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An increased initial rating in excess of 10 percent disabling from April 20, 2004 to May 17, 2012, for a service-connected back disability is denied.

An increased rating in excess of 20 percent disabling from May 17, 2012 to July 9, 2016, for a back disability is denied.

An increased rating in excess of 40 percent disabling from July 9, 2016, for a back disability is denied.

A separate initial 20 percent rating from May 31, 2011, but no earlier, for left lower extremity radiculopathy is granted.

A separate initial 10 percent rating from May 31, 2011, but no earlier, for right lower extremity radiculopathy is granted.

Entitlement to an initial evaluation in excess of 20 percent, from May 31, 2011, for service-connected radiculopathy of the left lower extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent prior to July 9, 2016, and in excess of 20 percent thereafter, for service-connected radiculopathy of the right lower extremity is denied



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


